Citation Nr: 1507135	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-14 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative arthritis of the lumbar spine (previously rated as lumbar strain with mechanical low back pain) (lumbar spine disability) for the period from July 1, 2014.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to June 1997.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In October 2013, the Board remanded the case for further development.  In August 2014, the Board denied entitlement to service connection for gastroesophageal reflux disease (GERD); denied entitlement to a disability rating in excess of 20 percent for lumbar spine disability for the period prior to December 9, 2013; and denied entitlement to a disability rating in excess of 20 percent for cervical spine disability for the periods prior to August 1, 2013 and from December 1, 2013.  The issues of entitlement to a disability rating in excess of 40 percent for lumbar spine disability for the period from July 1, 2014, and entitlement to TDIU were remanded for additional development.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a temporary total rating based on the need for convalescence following lumbar spine surgery has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board regrets the delay occasioned by another remand, but on review, finds that additional development is necessary.  See 38 C.F.R. § 3.159(c) (2014).  

Rating for lumbar spine disability for the period from July 1, 2014

Pursuant to the August 2014 remand, the AOJ was to schedule the Veteran for a VA examination to reassess the severity of his lumbar spine disability.  The Veteran underwent a VA spine examination in September 2014.  The examiner noted that the Veteran stated he was in considerable subjective low back pain and would rather not perform range of motion testing that day, but defer it instead.  It was further noted that the Veteran was currently under care for nonservice-connected osteomyelitis and discitis, status post lumbar laminectomy L5-S1 spine.

The Board acknowledges that the Veteran did not complete range of motion testing at the September 2014 examination.  However, it appears he was still recovering from an infection following lumbar spine surgery and was in considerable pain.  Under these circumstances, and in an effort to obtain findings necessary for rating purposes, the Veteran should be provided another opportunity to complete the examination.  The Veteran is reminded that he has a duty to cooperate with the examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street). 

Additionally, in January 2015, the representative submitted a statement indicating that the Veteran had surgery on his service-connected low back and that the records could be obtained from the VA Medical Center in Salem, Virginia.  VA outpatient records were last added to the virtual folder in July 2014.  Updated records should be obtained.  

Entitlement to TDIU

The Veteran asserts that he is unemployable due to service-connected disabilities.  He is currently service-connected for degenerative arthritis of the lumbar spine, radiculopathy of the left upper extremity, status post dislocation of left shoulder with acromioclavicular (AC) joint separation, radiculopathy of the right lower extremity, degenerative change of right shoulder with status post repair of bicep tendon tear, radiculopathy of the right upper extremity, residuals of cervical spine injury with traumatic arthritis, and chronic sinusitis.  

Pursuant to the August 2014 remand, the AOJ was to schedule the Veteran for an appropriate VA general medical examination to ascertain the impact of all of his service-connected disabilities on unemployability.  The examiner was requested to evaluate and discuss the effect of all of the Veteran's service-connected disabilities on employability and to provide an opinion as to whether it was as likely as not that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  

In pertinent part, the September 2014 VA examiner stated as follows:  

Veteran claimed low back service connected conditions of degenerative arthritis of lumbar spine and lumbar strain without consideration of his nonservice-connected conditions [of] osteomyelitis and discitis, unresolved according to the evidence available to this examiner of lumbar spine, and or age, do not render him unable to secure or follow a su[b]stantially gainful occupation in a capacity which is not hindered by service connected claimed lumbar spine condition.  

On review, this opinion considers only the lumbar spine disability and does not address all service-connected disabilities as directed.  Consequently, the opinion is inadequate and further examination and opinion are needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant medical records from the VA Medical Centers in Salem, Virginia and Durham, North Carolina for the period from July 2014 to the present.  

2.  Thereafter, arrange for a VA spine examination to assess the current severity of service-connected lumbar spine disability.  The examination should be scheduled following the completion of any necessary convalescence due to recent surgery.  The electronic claims folder and a copy of this remand should be available for review.  

In accordance with the latest worksheet for rating lumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner is also requested to state whether the osteomyelitis and discitis of the lumbar spine is at least as likely as not proximately due to or aggravated by service-connected lumbar spine disability.  

A complete rationale must be provided for any opinion offered.  

3.  Schedule the Veteran for an appropriate VA general medical examination to ascertain the impact of service-connected disabilities on his unemployability.  The electronic claims folder and a copy of this remand should be available for review.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on employability.  The examiner is advised that the Veteran is service connected for degenerative arthritis of the lumbar spine, radiculopathy of the left upper extremity, status post dislocation of left shoulder with acromioclavicular (AC) joint separation, radiculopathy of the right lower extremity, degenerative change of right shoulder with status post repair of bicep tendon tear, radiculopathy of the right upper extremity, residuals of cervical spine injury with traumatic arthritis, and chronic sinusitis.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale must be provided for any opinion offered.  

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






